COLE SCHOTZ P.C.
Michael D. Sirota, Esq.
Stuart Komrower, Esq.
Ryan T. Jareck, Esq.
Matteo W. Percontino, Esq.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 489-1536
Email: msirota@coleschotz.com
       skomrower@coleschotz.com
       rjareck@coleschotz.com
       mpercontino@coleschotz.com

Proposed Counsel for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW JERSEY

                                                              Chapter 11
   In re:
                                                              Case No. 20-________(             )
   RTW RETAILWINDS, INC., et al.,
                                                              Joint Administration Requested
                        Debtors.1

     DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
   AUTHORIZING USE OF CASH COLLATERAL AND AFFORDING ADEQUATE
 PROTECTION; (II) MODIFYING AUTOMATIC STAY; (III) SCHEDULING A FINAL
            HEARING; AND (IV) GRANTING RELATED RELIEF

         RTW Retailwinds, Inc. and its subsidiaries, as debtors and debtors in possession in the

above-captioned chapter 11 cases (collectively, the “Debtors”), by and through its proposed

counsel, Cole Schotz P.C., hereby files this motion (the “Motion”) for entry of an interim order,


         1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.




60917/0001-20333066v2
in substantially the form attached hereto as Exhibit A (the “Interim Order” or “Order”), and a

final order (the “Final Order,”2 and together with the Interim Order shall be referred to herein

collectively as, the “Cash Collateral Orders”) pursuant to sections 105, 361, 362, 363, and

507(b) of title 11 of the United States Code (the “Bankruptcy Code”), Rules 4001, 6004(h),

7062, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 4001-3 of the Local Rules of the United States Bankruptcy Court for the District of New

Jersey (the “Local Rules”):

         (a)      authorizing the Debtors’ use of cash collateral, as such term is defined in section

                  363(a) of the Bankruptcy Code, subject to the terms of the Cash Collateral Orders,

                  and granting adequate protection to the Prepetition Lender (as defined below) in

                  respect of its rights under the Prepetition Credit Agreement (as defined below) and

                  its interests in the Prepetition Collateral (as defined below) pursuant to sections 105,

                  361, 362, 363, and 507 of the Bankruptcy Code with respect to any diminution in

                  the value of such rights and interests on and after the Petition Date (as defined

                  below);

         (b)      vacating and modifying the automatic stay arising under section 362 of the

                  Bankruptcy Code in accordance with the provisions hereof to the extent necessary

                  to implement and effectuate the terms and provisions of the Cash Collateral Orders;

         (c)      scheduling a final hearing (the “Final Hearing”) pursuant to Bankruptcy Rule

                  4001(b)(2) to be held before this Court to consider entry of a Final Order

                  authorizing and granting the relief requested in the Motion on a final basis; and

         (d)      granting certain related relief.


         2
             A proposed final Order will be submitted to the Court in advance of the final hearing.



                                                            2
60917/0001-20333066v2
         In support of this Motion, the Debtors submit the Declaration of Robert Shapiro in

Support of First Day Relief (the “First Day Declaration”),3 filed with the Court

contemporaneously herewith. In further support of this Motion, the Debtors respectfully

represent as follows:

              I.        JURISDICTION, VENUE AND STATUTORY PREDICATES

         1.        This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

States District Court for the District of New Jersey, entered on July 23, 1984, and amended on

September 18, 2012 (Simandle, C.J.). This matter is a “core” proceeding within the meaning of

28 U.S.C. § 157(b)(2).

         2.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        The statutory predicates for the relief requested herein are sections 105, 361, 362,

363, 503 and 507 of the Bankruptcy Code, Bankruptcy Rules 4001, 6004(h), 7062 and 9014, and

Local Rule 4001-3.

                                          II.      BACKGROUND

         4.        On the date hereof (the “Petition Date”), each of the Debtors commenced with

this Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of

creditors has been appointed in these chapter 11 cases.




         3
           All capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them
in the First Day Declaration.



                                                         3
60917/0001-20333066v2
         5.       Contemporaneously herewith, the Debtors have filed a motion requesting joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

         6.       Information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the First

Day Declaration.

A.       The Debtors’ Prepetition Capital Structure

         7.       The Debtors are party to that certain Fourth Amended and Restated Loan and

Security Agreement, dated October 24, 2014, as amended by Amendment No. 1 dated October

24, 2019, Amendment No. 2 dated June 5, 2020 and Amendment No. 3 dated July 2, 2020 (as

amended, restated, supplemented or otherwise modified from time to time prior to the Petition

Date, the “Prepetition Credit Agreement”) with Wells Fargo Bank, National Association, as

administrative agent and lender (the “Prepetition Lender”). The Prepetition Credit Agreement

provided for a $75 million revolving credit facility (which includes a sub-facility for issuance of

letters of credit up to $10 million) with a maturity date of October 24, 2024 (the “ABL”). The

interest rates on the ABL are determined with reference to either the LIBOR rate or the Base

Rate, as further set forth in the Prepetition Credit Agreement.

         8.       As of July 10, 2020, the Debtors had outstanding debt obligations in the aggregate

principal amount of not less than approximately $12,716,045.60, on account of revolving loans

under the ABL owed to the Prepetition Lender, plus (i) additional amounts arising from and

relating to Letters of Credit (as defined in the Prepetition Credit Agreement) in the aggregate

undrawn face amount of approximately $7,124,274.20, plus (ii) all interest, together with all

costs, fees, expenses (including attorneys’ fees and legal expenses) and all other Obligations.

The ABL is secured on a first priority basis by substantially all the Debtors’ assets under the

Prepetition Credit Agreement.

                                                   4
60917/0001-20333066v2
         9.       More specifically, to secure the Debtors’ obligations under the Prepetition Credit

Agreement, the Debtors granted the Prepetition Lender a first-priority lien and security interest in

substantially all the Debtors’ assets, including, without limitation, the following:

                  (a)    all Accounts;

                  (b)    all general intangibles;

                  (c)    all goods, including, without limitation, Inventory and Equipment,
                         whether ordered, in progress, finished or received;

                  (d)    all fixtures;

                  (e)    all chattel paper, including, without limitation, all tangible and electronic
                         chattel paper;

                  (f)    all instruments, including, without limitation, all promissory notes;

                  (g)    all documents;

                  (h)    all deposit accounts;

                  (i)    all letters of credit, banker’s acceptances and similar instruments and
                         including all letter-of-credit rights;

                  (j)    all supporting obligations and all present and future liens, security
                         interests, rights, remedies, title and interest in, to and in respect of
                         Receivables and other Collateral, including (A) rights and remedies under
                         or relating to guaranties, contracts of suretyship, letters of credit and other
                         insurance related to the Collateral, (B) rights of stoppage in transit,
                         replevin, repossession, reclamation and other rights and remedies of an
                         unpaid vendor, lienor or secured party, (C) goods described in invoices,
                         documents, contracts or instruments with respect to, or otherwise
                         representing or evidencing, Receivables or other Collateral, including
                         returned, repossessed and reclaimed goods, and (D) deposits by and
                         property of account debtors or other persons securing the obligations of
                         account debtors;

                  (k)    all (A) investment property (including securities, whether certificated or
                         uncertificated, securities accounts, security entitlements, commodity
                         contracts or commodity accounts) and (B) monies, credit balances,
                         deposits and other property of such Borrower or Guarantor now or
                         hereafter held or received by or in transit to Agent, any Secured Party or
                         its Affiliates or at any other depository or other institution from or for the
                         account of such Borrower or Guarantor, whether for safekeeping, pledge,
                         custody, transmission, collection or otherwise;


                                                    5
60917/0001-20333066v2
                  (l)    all commercial tort claims;

                  (m)    to the extent not otherwise described above, all Receivables;

                  (n)    all Records; and

                  (o)    all products and proceeds of the foregoing, in any form, including
                         insurance proceeds (including proceeds of any business interruption
                         insurance) and all claims against third parties for loss or damage to or
                         destruction of or other involuntary conversion of any kind or nature of any
                         or all of the other Collateral.

(collectively, ¶¶ 12(a)-12(o), the “Prepetition Collateral”).

         10.      Notably, the Prepetition Collateral does not include any intellectual property.

         11.      Amendment No. 1 dated October 24, 2019 provided for, among other things:

(i) an extension of the term of the revolving credit facility to October 24, 2024; (ii) a reduction of

interest rates related to the revolving credit facility; (iii) a reduction of certain fees related to the

revolving credit facility; and (iv) a release of certain intangible assets as collateral. Amendment

No. 2 dated June 5, 2020 provided for, among other things: (i) a reduction in the availability of

credit under the Prepetition Credit Agreement from $100 million to $75 million (including a

reduction in the sub-facility for issuance of letters of credit from $45 million to $10 million); (ii)

an increase in interest rates related to the revolving credit facility; (iii) an anti-hoarding provision

such that if the Debtors are holding cash in excess of $40 million as of June 13, 2020, the

Debtors would be required to pay down the pre-petition debt by such amount in excess of $40

million; (iv) increased reporting responsibilities under the Prepetition Credit Agreement; and (v)

an agreement by the Prepetition Lender to forbear from exercising certain rights and remedies

under the Prepetition Credit Agreement as a result of certain events of default. Amendment No.

3 dated July 2, 2020 provided for, among other things: (i) an extension of the forbearance period

to July 15, 2020 in exchange for a $75,000 fee; (ii) the Debtors depositing $8 million with Wells

Fargo intro a controlled account; (iii) the Debtors transferring cash collateral in an amount equal


                                                    6
60917/0001-20333066v2
to one hundred five percent (105%) of all letter of credit exposure; and (iv) the Debtors’

agreement to pay down the loan by not less than $2,700,000 on or before July 3, 2020.

         12.      Attached hereto as Exhibit B is a more detailed summary of the Prepetition

Credit Agreement.

        III.     CONCISE STATEMENT OF RELIEF REQUESTED CONCERNING
                USEOF CASH COLLATERAL PURSUANT TO BANKRUPTCY
                     RULE 4001(B)(1)(B)4 AND LOCAL RULE 4001-3

         13.      To preserve the Debtors’ business and assets for the benefit of all creditors, the

Debtors seek authorization to use the Prepetition Lender’s Cash Collateral in accordance with the

budget attached hereto as Exhibit C (the “Budget”) and enter the accompanying proposed

Interim Order attached hereto as Exhibit A. The Debtors propose to use approximately

$8,510,000 in net Cash Collateral5 on an interim basis during the first 30 days of these cases to

fund operating expenses, plus additional amounts to provide adequate protection, all in

accordance with the Budget. Thereafter, and following a hearing to be scheduled by the Court,

the Debtors will seek final approval of the their use of Cash Collateral pursuant to a Final Order.

         14.      Without the use of Cash Collateral, the Debtors will be unable to pay their

ordinary and necessary business expenses including, but not limited to, payroll and related

obligations, taxes, utilities, amounts owed to vendors and other suppliers of goods and services,

insurance, rent, and costs of administration of these Chapter 11 cases pending an orderly

liquidation of the Debtors’ assets. To preserve the Debtors’ business and assets for the benefit of

their creditors and estates, and to enable the Debtors to run “store closing” sales, the Debtors


         4
           The Motion is intended to provide only a summary of the relief requested. To the extent there are
inconsistencies between the Interim Order and the Motion, the Interim Order shall govern.

         5
          The gross amount of Cash Collateral utilized in the first 30 days of these cases is approximately $42
million. The $8,510,000 figure set forth above takes into account the generation of receipts as set forth in the
Budget.



                                                          7
60917/0001-20333066v2
seek approval for the use of the Prepetition Lender’s Cash Collateral in accordance with the

Interim Order and the Budget.


                        IV.   RELIEF REQUESTED AND BASIS THEREFOR

A.       Applicable Legal Authorities

         15.      Section 363(a) of the Bankruptcy Code defines Cash Collateral to mean:

                  cash, negotiable instruments, documents of title, securities, deposit
                  accounts, or other cash equivalents whenever acquired in which the
                  estate and an entity other than the estate have an interest and
                  includes the proceeds, products, offspring, rents, or profits of
                  property and the fees, charges, accounts or other payments for the
                  use or occupancy of rooms and other public facilities in hotels,
                  motels, or other lodging properties subject to a security interest as
                  provided in section 552(b) of this title, whether existing before or
                  after the commencement of a case under this title.

11 U.S.C. § 363(a).

         16.      The “interest” set forth in Section 363(a) refers to a valid and perfected security

interest between the parties that secures the Cash Collateral. See In re Corner Pockets of the

Sw., Inc., 85 B.R. 559, 563 (Bankr. D. Mont. 1988) (stating that “[o]nly perfected security

interests give rise to ‘cash collateral’ as defined by” Section 363 of the Bankruptcy Code) (citing

Waldron v. Nw. Acceptance Corp. (In re Johnson), 62 B.R. 24, 28-29 (B.A.P. 9th Cir. 1986)); In

re Fairview-Takoma Ltd. P’ship, 206 B.R. 792, 796-800 (Bankr. D. Md. 1997). A creditor

holding a perfected security interest in property will be entitled to the protection of the Cash

Collateral provisions of Section 363(a) because such interests are not avoidable under the “strong

arm” provisions of Section 544(a)(1) and (3) of the Bankruptcy Code. See Batt v. Scully, 168

B.R. 541, 545 (D.N.J. 1994); see also Indian Motorcycle Assocs. III L.P. v. Massachusetts

Housing Fin. Agency, 66 F.3d 1246, 1252 (1st Cir. 1995) (holding that the secured creditor

therein “would have to demonstrate that it held a perfected lien or security interest” in certain



                                                    8
60917/0001-20333066v2
collateral, “otherwise, as property of the chapter 11 estate, any unperfected lien . . . would be

subject to avoidance by the debtor in possession pursuant to its ‘strong arm’ powers.”).

         17.      Section 363(c)(2) of the Bankruptcy Code provides that a debtor-in-possession

may not use Cash Collateral unless: (1) each entity with an interest in such Cash Collateral

consents; or (2) the court, after notice and hearing, authorizes the use, sale, or lease of such Cash

Collateral in accordance with the provisions of Section 363 of the Bankruptcy Code. See 11

U.S.C. § 363(c)(2). Section 363(e) provides that “on request of an entity that has an interest in

property used, sold, or leased, or proposed to be used, sold, or leased, by the [debtor-in-

possession], the court shall prohibit or condition such use, sale, or lease as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e).

         18.      In turn, adequate protection can be provided where the debtor:

                        makes cash payments or periodic cash payments;

                        grants an additional or replacement lien; or

                        provides other relief as will result in the secured creditor’s realization of
                         the “indubitable equivalent” of its interest in its pre-petition collateral.

11 U.S.C. § 361.

         19.      What constitutes sufficient adequate protection is decided on a case-by-case basis.

See Resolution Trust Corp. v. Swedeland Dev. Group, Inc.(In re Swedeland Dev. Group, Inc.),

16 F.3d 552 (3d Cir. 1993) (“[A] determination of whether there is adequate protection is made

on a case by case basis.”); see also In re Martin, 761 F.2d 472, 474 (8th Cir. 1985); In re

Mosello, 195 B.R 277, 289 (Bankr. S.D.N.Y. 1996); In re Realty Southwest Assocs., 140 B.R.

360, 366 (Bankr. S.D.N.Y. 1992); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL

79323, at *2 (Bankr. D. Del. Feb. 18, 1992).




                                                    9
60917/0001-20333066v2
         20.      Section 363(p) of the Bankruptcy Code provides that the debtor-in-possession has

the burden of proof on the issue of adequate protection, and the entity asserting an interest in

property has the burden of proof on the issue of the validity, priority, or extent of such interest.

11 U.S.C. § 363(p).

B.       The Debtors Should Be Authorized to Use Cash Collateral and Grant Adequate
         Protection in Connection Therewith

         21.      Pursuant to D.N.J. LBR 4001-3(a)(2)(B), the Debtors propose to grant adequate

protection to the Prepetition Lender, to the extent of any diminution in value of its interests in the

Prepetition Collateral, from and after the Petition Date as follows: 6

                  (a)     Replacement Liens: Subject to the Carve-Out, as adequate protection for
                          and solely to the extent of the amount of diminution in value from and
                          after the Petition Date, of its interests in the Collateral, including, without
                          limitation, the aggregate amount of Cash Collateral used by any Debtor on
                          a dollar for dollar basis, the imposition of the automatic stay and any other
                          act or omission which causes diminution in the value of its interests in the
                          Collateral (collectively, the “Diminution in Value”), the Prepetition
                          Administrative Agent, for the benefit of itself and the other Prepetition
                          Credit Parties, is hereby granted, pursuant to sections 361 and 363 of the
                          Bankruptcy Code, valid, binding, enforceable and perfected replacement
                          liens upon and security interests in all of each Debtor’s presently owned or
                          hereafter acquired property and assets, whether such property and assets
                          were acquired by such Debtor before or after the Petition Date, of any kind
                          or nature, whether real or personal, tangible or intangible, wherever
                          located, and the proceeds and products thereof, including, without
                          limitation, the proceeds from any disposition of any leasehold interests of
                          the Debtors and all property recovered as a result of transfers or
                          obligations avoided or actions maintained or taken pursuant to Sections
                          542, 544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy
                          Code (collectively, to the extent acquired after the Petition Date, the
                          “Postpetition Collateral” and, together with the Prepetition Collateral
                          and the Cash Collateral, the “Collateral”) to the extent of any Diminution
                          in Value (the “Replacement Lien”); provided that the Replacement Lien
                          shall not attach to any property recovered as a result of transfers or
                          obligations avoided or actions maintained or taken pursuant to Sections
                          542, 544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy

         6
           All capitalized terms used but not otherwise defined herein shall have the same meaning ascribed to them
in the Interim Order.



                                                        10
60917/0001-20333066v2
                        Code until the entry of a Final Order. The Replacement Lien shall be
                        junior and subordinate only to (A) the Carve-Out, (B) the Prepetition
                        Liens on the Prepetition Collateral, and (C) any Prior Senior Liens on such
                        Prepetition Collateral, and shall otherwise be senior to all other security
                        interests in, liens on, or claims against any asset of a Debtor and all rights
                        of payment of all other parties. .

                  (b)   Section 507(b) Priority Claims: Subject only to the Carve-Out, as adequate
                        protection for the Diminution in Value of its interest in the Collateral the
                        Prepetition Administrative Agent, for the benefit of itself and the other
                        Prepetition Credit Parties, is hereby granted as and to the extent provided
                        by Sections 503 and 507(b) of the Bankruptcy Code, an allowed
                        superpriority administrative expense claim in the Cases and any successor
                        bankruptcy case (the “Adequate Protection Superpriority Claim”). The
                        Adequate Protection Superpriority Claim shall be subordinate to the
                        Carve-Out solely to the extent set forth in the Interim Order, but otherwise
                        shall have priority over all administrative expense claims, including
                        administrative expenses of the kinds specified in or ordered pursuant to
                        Sections 503(b) and 507(b) of the Bankruptcy Code, and unsecured claims
                        against each Debtor and each Estate now existing or hereafter arising, of
                        any kind or nature whatsoever.

                  (c)   Default Interest: At all times during these Chapter 11 cases, interest on all
                        outstanding Obligations shall bear interest at the applicable default rate of
                        interest.

                  (d)   Mandatory Paydowns of Obligations: For so long as any Obligations
                        remain outstanding and are not fully satisfied and Paid in Full on terms
                        and conditions acceptable to the Prepetition Administrative Agent,
                        Debtors shall make weekly mandatory payments to Prepetition
                        Administrative Agent, for the benefit of the Prepetition Administrative
                        Agent and the other Prepetition Credit Parties, commencing on the first
                        (1st) full week after the Petition Date, and on the Friday of each week
                        thereafter, in the amounts set forth in the Budget; provided, that any such
                        payments shall be without prejudice to the rights of any party to challenge
                        the Prepetition Obligations in accordance with and solely to the extent set
                        forth in the Cash Collateral Orders.

                  (e)   Segregated Collateral Account: Debtors shall maintain funds in an
                        amount not less than $8,000,000 in a controlled account at Wells Fargo
                        Bank, National Association, which funds shall secure the Payment in Full
                        of the Obligations (the “Segregated Collateral Account”).

                  (f)   Letter of Credit Exposure: Prepetition Administrative Agent is authorized
                        to (i) maintain Cash Collateral in an amount equal to one hundred and five
                        percent (105%) of all Letter of Credit Exposure (as defined in the Loan
                        Agreement); and (ii) apply such Cash Collateral, or any portion thereof,


                                                  11
60917/0001-20333066v2
                        immediately upon any draw on any Letter of Credit (as defined in the
                        Loan Agreement), in each case in an amount not to exceed any such draw
                        plus any associated fees and costs due under the terms of the Loan
                        Agreement.

                  (g)   Payment and Review of Prepetition Lender Fees and Expenses: As further
                        adequate protection, the Debtors shall pay all reasonable fees and
                        expenses under the Prepetition Credit Agreement, including, without
                        limitation, the non-refundable payment to the Prepetition Lender of the
                        reasonable and documented attorney fees and expenses and any other
                        professional fees and expenses whether incurred before or after the
                        Petition Date and whether incurred in connection with the Prepetition
                        Credit Agreement, the Collateral, or these Chapter 11 cases.

                  (h)   Additional Payments from Sale of Collateral. Notwithstanding anything
                        to the contrary set forth in the Interim Order, in the Budget, or in any other
                        order entered in these Chapter 11 cases, if the Prepetition Administrative
                        Agent and other Prepetition Credit Parties have not received the
                        indefeasible Payment in Full of all Obligations on or before August 31,
                        2020, then the Debtors shall pay to the Prepetition Administrative Agent,
                        for the benefit of the Prepetition Administrative Agent and the other
                        Prepetition Credit Parties, all net sale proceeds generated from any sales,
                        dispositions, or proceeds of casualty insurance of all Collateral outside the
                        ordinary course of Debtors’ businesses, including sales or dispositions of
                        Collateral with respect to all “going out of business” sales and all other
                        sales of Collateral pursuant to section 363 of the Bankruptcy Code until all
                        Obligations are Paid in Full. All of the Prepetition Administrative Agent’s
                        and other Prepetition Credit Parties’ rights under the Financing
                        Agreements or otherwise are expressly reserved and, by this Interim
                        Order, preserved.

                  (i)   Cash Management. Until Prepetition Administrative Agent receives
                        Payment in Full, (i) Debtors shall not open any new deposit accounts
                        without the prior consent of the Prepetition Administrative Agent and shall
                        otherwise continue to maintain and operate the Debtors’ cash management
                        system in in the same manner as such cash management system was
                        maintained and operated prior to the Petition Date; (ii) all Deposit
                        Account Control Agreements, executed by any Debtor in favor of the
                        Prepetition Administrative Agent are hereby ratified and affirmed and
                        approved in all respects, and all banks, depository entities, securities
                        intermediaries and commodities intermediaries that are parties to any such
                        Deposit Account Control Agreements (as defined in the Financing
                        Agreements) shall be authorized and directed to afford Prepetition
                        Administrative Agent with exclusive dominion and control over such
                        accounts in accordance with the terms and conditions of the applicable
                        Deposit Account Control Agreement and other terms of this Interim
                        Order, (iii) the Debtors are hereby authorized and directed to execute any


                                                  12
60917/0001-20333066v2
                         additional deposit account control agreements as may be necessary or
                         appropriate to effectuate the terms of this Interim Order. The terms “Paid
                         in Full” and “Payment in Full” mean (I) all of the Obligations (as defined
                         in the Loan Agreement) have been indefeasibly paid in full in cash; (II) in
                         the case of any contingent or unliquidated Obligations, including, without
                         limitation, any obligations that Debtors are required to furnish cash
                         collateral to Prepetition Administrative Agent in accordance with the
                         Financing Agreements, and any other liabilities arising from matters or
                         circumstances known to Prepetition Administrative Agent at the time
                         which are reasonably expected to result in any actual loss, cost, damage or
                         expense (including attorneys’ fees and legal expenses) to the Prepetition
                         Administrative Agent or any of the other Prepetition Credit Parties, the
                         provision to Prepetition Administrative Agent of cash collateral in an
                         amount determined by Prepetition Administrative Agent to fully secure
                         and collateralize such contingent or unliquidated obligations and
                         liabilities; and (III) that the Prepetition Administrative Agent or each of
                         the other Prepetition Credit Parties shall receive a release from each
                         Debtor and the Committee of and from all demands, actions, causes of
                         action, suits, covenants, contracts, controversies, agreements, promises,
                         sums of money, accounts, bills, reckonings, damages and any and all other
                         claims, counterclaims, defenses, rights of set-off, demands and liabilities
                         in form and substance acceptable to the Prepetition Administrative Agent.

                  (j)    Consent Fee. In consideration for the Prepetition Administrative Agent’s
                         and other Prepetition Credit Parties’ consent to the use of its Cash
                         Collateral in accordance with the terms of this Interim Order, if the
                         Obligations are not Paid in Full on or before the fourth Friday following
                         the Petition Date, then Prepetition Administrative Agent shall be paid, in
                         addition to all Obligations owing by Debtors to the Prepetition
                         Administrative Agent and other Prepetition Credit Parties, a weekly fee in
                         the amount of $50,000, which shall be fully earned the date that is the
                         fourth Friday following the Petition Date and on each Friday thereafter
                         until the Obligations are Paid in Full.

         22.      The Replacement Lien is a valid form of adequate protection. See, e.g., In re

Prichard Plaza Assocs. Ltd., 84 B.R. 289, 302 (Bankr. D. Mass. 1988) (“If the proceeds stream is

likely to remain stable through the collection of new accounts receivable or the sale of new

inventory, adequate protection is often ensured by a replacement lien on post-petition accounts

and inventory and their proceeds and by some provision for monitoring the use of proceeds.”); In

re Airport Inn Assocs., Ltd., 132 B.R. 951, 960 (Bankr. D. Colo. 1990) (“The [c]ourt could order

a lien in post-petition accounts receivable as adequate protection if that relief was requested …”);


                                                  13
60917/0001-20333066v2
In re Int’l Design & Display Group, Inc., 154 B.R. 362, 364 (Bankr. S.D. Fla. 1993) (court

authorized debtor to use cash collateral and, as adequate protection, granted secured creditor

replacement lien on all post-petition accounts receivable, inventory and contracts to the extent

the creditor’s collateral was depleted).

         23.      The Debtors respectfully submit that granting the Prepetition Lender a

Replacement Lien and an Adequate Protection Superpriority Claim to protect against diminution,

if any, provides adequate protection of the Prepetition Lender’s interests for the Debtors’ use of

Cash Collateral. Moreover, the Debtors respectfully submit that payment of the Prepetition

Lender’s attorney fees and expenses, posting of $8,000,000 in the Segregated Collateral

Account, collateralizing the Prepetition Lender’s Letter of Credit Exposure, and the additional

adequate protection set forth above, provides additional adequate protection of the Prepetition

Lender’s interests for the Debtors’ use of Cash Collateral.

         24.      The Debtors believe that the proposed adequate protection for the Prepetition

Lender is necessary and appropriate to ensure that the Debtors can continue to use the Prepetition

Lender’s Cash Collateral to pay the Debtors’ ordinary and necessary operating expenses as

reflected in the Budget during these Chapter 11 cases. More specifically, the Debtors have an

immediate need to use the Prepetition Lender’s Cash Collateral to permit, among other things,

the orderly liquidation of the Debtors’ business. The access to sufficient working capital and

liquidity through the use of Cash Collateral is vital to the preservation and maintenance of the

Debtors’ business operations while pursuing an orderly liquidation.

         25.      Therefore, the Debtors should be authorized to use the Prepetition Lender’s Cash

Collateral in accordance with the Budget initially on an interim basis and, thereafter, on a final

basis. The Debtors have been advised by the Prepetition Lender that in exchange for the




                                                  14
60917/0001-20333066v2
adequate protection outlined above, the Prepetition Lender consents to the Debtors’ use of the

Cash Collateral provided such use is in accordance with the Budget and the Interim Order.

C.       Provisions to be Highlighted Under Local Rule 4001-3(c)

         26.      The following provisions are required to be highlighted under Local

Rule 4001-3(c):

 Carve-Out                        The Interim Order provides that all claims and liens granted by
                                  the Interim Order shall be subject to the Carve-Out, to the
                                  extent provided in the Interim Order. As used in the Interim
                                  Order, the term “Carve-Out” means the sum of (i) all fees
                                  required to be paid to the Clerk of the Court and to the Office of
                                  the United States Trustee under section 1930(a) of title 28 of
                                  the United States Code plus interest at the statutory rate through
                                  the Carve-Out Termination Date (defined below); (ii) all
                                  reasonable fees and expenses up to $50,000 incurred by a
                                  trustee under section 726(b) of the Bankruptcy Code; (iii) to the
                                  extent allowed at any time, whether by interim order,
                                  procedural order, or other order of this Court, all unpaid fees
                                  and expenses (the “Allowed Professional Fees”) incurred by
                                  persons or firms retained by the Debtors pursuant to section
                                  327, 328, or 363 of the Bankruptcy Code (the “Debtor
                                  Professionals”) and the Committee pursuant to section 328 or
                                  1103 of the Bankruptcy Code (the “Committee Professionals”
                                  and, together with the Debtor Professionals, the “Professional
                                  Persons”) at any time before or on the last day of the week in
                                  which a Carve-Out Trigger Notice (as defined below) is served,
                                  provided, that until the Obligations are Paid in Full, the
                                  Allowed Professional Fees (I) shall not at any time exceed the
                                  aggregate amount of the fees and expenses identified in the
                                  Budget for each such Professional Person or category of
                                  Professional Persons covering the period of time commencing
                                  on the Petition Date through the earlier of (A) the date of
                                  determination, and (B) the last day of the week in which a
                                  Carve-Out Trigger Notice (defined below) is served, and (II)
                                  shall be permanently reduced with respect to each Professional
                                  Person by the aggregate amount of professional fees and
                                  expenses actually received by such Professional Person
                                  following the Petition Date (the amount set forth in this clause
                                  (iii), the “Professional Fee Carve-Out Cap”); and
                                  (iv) Allowed Professional Fees of Professional Persons in an
                                  aggregate amount not to exceed $500,000 incurred after the
                                  first business day following delivery by the Prepetition
                                  Administrative Agent of the Carve-Out Trigger Notice, to the

                                                  15
60917/0001-20333066v2
                           extent allowed at any time, whether by interim order,
                           procedural order, or other order of this Court (the amounts set
                           forth in this clause (iv) being the “Post-Carve-Out Trigger
                           Notice Cap”).

                           Interim Order, ¶ 4(a).

 Cross-Collateralization   There is no cross-collateralization in the Interim Order.

 Termination or Default    Use of Cash Collateral pursuant to the Interim Order shall
 Provision                 terminate immediately upon the earliest to occur of the
                           following (the earliest such date, herein defined as the
                           “Termination Date”): (i) the Debtors’ failure to satisfy any
                           Milestone (defined below) set forth in the Cash Collateral
                           Orders; (ii) the entry of an order of this Court terminating the
                           right of any Debtor to use Cash Collateral; (iii) the dismissal of
                           any of the Cases or the conversion of any of the Cases to a case
                           under Chapter 7 of the Bankruptcy Code; (iv) the appointment
                           in any of the Cases of a trustee or an examiner with expanded
                           powers; (v) the entry of any order of the Court that impairs in
                           any way the security interests, liens, priority claims or rights
                           granted to the Prepetition Administrative Agent and/or any of
                           the other Prepetition Credit Parties under the terms of this
                           Interim Order; (vi) the Interim Order shall cease, for any
                           reason, to be in full force and effect, or the Debtors shall so
                           assert in writing, or any liens, rights or claims created in favor
                           of the Prepetition Administrative Agent and/or any of the other
                           Prepetition Credit Parties under the Interim Order shall cease to
                           be enforceable and of the same effect and priority purported to
                           be created hereby, or the Debtors shall so assert in writing; (vii)
                           any of the Debtors challenge or object to the extent, validity,
                           enforceability, priority, perfection and/or non-avoidability of
                           the Prepetition Obligations or the Prepetition Administrative
                           Agent’s security interests in and liens upon the Collateral; (viii)
                           an order of this Court shall be entered reversing, staying,
                           vacating or otherwise modifying the Interim Order or any
                           provision contained herein without the prior written consent of
                           the Prepetition Administrative Agent; (ix) the actual Net Cash
                           Flow deviates in any Cash Flow Measurement Period beyond
                           the Permitted Variance as set forth in Paragraph 3(c) of the
                           Interim Order from the amounts set forth in the Budget for such
                           Cash Flow Measurement Period, without, in each instance, the
                           prior written consent of the Prepetition Administrative Agent;
                           (x) any Debtor fails to Pay in Full the Obligations in accordance
                           with the terms set forth in this Interim Order, without the prior
                           written consent of the Prepetition Administrative Agent; (xi)


                                           16
60917/0001-20333066v2
                        any material misrepresentation by any Debtor in the financial
                        reporting or certifications to be provided by the Debtors to the
                        Prepetition Administrative Agent under the Financing
                        Agreements and/or this Interim Order; (xii) any of the Debtors
                        propose or support any plan of reorganization or sale of all or
                        substantially all of any Debtor’s assets or entry of any order
                        confirming any such plan or sale that is not conditioned on the
                        Payment in Full of all Obligations on the effective date of such
                        plan or closing of such sale; (xiii) the Debtors fail to provide
                        any additional adequate protection ordered by the Court and
                        such failure shall continue unremedied for more than three (3)
                        business days after written notice thereof; (xv) any Debtor’s
                        failure to perform, in any respect, any of its obligations under
                        the Interim Order; (xvi) any Debtor, including any subsidiary or
                        affiliate thereof, promotes or otherwise markets discounting of
                        Collateral offered for sale at any store location other than in the
                        normal course of business without Prepetition Administrative
                        Agent’s prior written consent; or (xvii) any order is entered
                        approving, in each case on terms and conditions that are not
                        acceptable to Prepetition Administrative Agent, (A) the
                        Debtors’ store closing sales in accordance with Section 363 of
                        the Bankruptcy Code, (B) the assumption of the Consulting
                        Agreement dated as of May 18, 2020 by and between Debtors,
                        Great American Group, LLC and Tiger Capital Group, LLC
                        (the “Store Closing Liquidation Agreement”), (C) of bid
                        procedures and authorization to conduct an auction for the sale
                        of all or substantially all of the Debtors’ intellectual property
                        and real estate assets; or (D) the sale of all or substantially all of
                        the Debtors’ assets pursuant to Section 363 of the Bankruptcy
                        Code (each of the forgoing, a “Termination Event”).

                        Interim Order, ¶ 5.

 Milestones             Each Debtor shall satisfy or cause to be satisfied, as applicable,
                        each of the following conditions (each individually a
                        “Milestone,” and collectively the “Milestones”) unless
                        otherwise consented to in writing by the Prepetition
                        Administrative Agent: (a) on or prior to August 10, 2020, the
                        Court shall have entered the Final Order, in form and substance
                        acceptable to Prepetition Administrative Agent approving the
                        Debtors’ use of Cash Collateral; and (b) on or prior to August
                        31, 2020, the Debtors shall have made Payment in Full of all
                        outstanding Obligations pursuant to the Financing Agreements
                        and this Interim Order.

                        Interim Order, ¶ 26.


                                        17
60917/0001-20333066v2
 Section 506(c) Waiver            The Final Order contains a provision that seeks to waive the
                                  Debtors’ rights under Section 506(c) of the Bankruptcy Code.

                                  Interim Order, ¶ 21.

 Liens on Causes of Action        Upon the entry of the Final Order, the Replacement Liens shall
                                  attach to property recovered as a result of transfers or
                                  obligations avoided or actions maintained or taken pursuant to
                                  Sections 542, 544, 545, 547, 548, 549, 550, 551, 552 and 553 of
                                  the Bankruptcy Code.

                                  Interim Order, ¶ 6(a).

 Limitations on Challenges        The recitals in paragraph E of the Interim Order provide
                                  stipulations by the Debtors to the validity and priority of the
                                  liens securing the Prepetition Loans.

                                  Paragraph 18 of the Interim Order provides that these
                                  stipulations shall be binding on the Debtors’ estates and all
                                  parties in interest, including, without limitation, the Committee,
                                  unless any Committee (if appointed) or any other party in
                                  interest shall, after obtaining standing approved by the Court,
                                  commence a contested matter or adversary proceeding raising
                                  such claim, objection, or challenge, including, without
                                  limitation, any claim or cause of action against the Prepetition
                                  Lenders (each, a “Challenge”) no later than the date that is
                                  (x)(i) with respect to the Committee, sixty (60) calendar days
                                  from the date of appointment of the Committee by the U.S.
                                  Trustee, (ii) with respect to all other parties in interest, seventy-
                                  five (75) calendar days from the Petition Date, or (iii) with
                                  respect to a chapter 11 trustee appointed in these Cases, or any
                                  chapter 7 trustee appointed in any Successor Case, in both cases
                                  prior to the expiration of the periods set forth in (i) and (ii), the
                                  date that is the later of twenty (20) days after the appointment
                                  of such trustee or the latest date set forth in subsections (i-ii)
                                  (collectively, the “Challenge Period”).

                                  Interim Order, ¶ 18.


D.       Immediate Relief Is Necessary and Appropriate

         27.      Bankruptcy Rule 4001(b)(2) provides that a final hearing on a motion to use cash

collateral pursuant to Sections 363 of the Bankruptcy Code may not be commenced earlier than


                                                  18
60917/0001-20333066v2
fourteen (14) days after the service of such motion. Upon request, however, the Court is

empowered to conduct a hearing before such fourteen (14) day period and authorize the use of

cash collateral to the extent necessary to avoid immediate and irreparable harm to a debtor’s

estate pending a final hearing. See Fed. R. Bankr. P. 4001(b)(2).

         28.      Pursuant to Bankruptcy Rule 4001(b)(2), the Debtors request that the Court

conduct an interim hearing on the Motion within two (2) business days of the Petition Date and

authorize the Debtors to use the Prepetition Lender’s Cash Collateral on an interim basis in the

amounts reflected in the Budget. As demonstrated above, the Debtors have an emergent need to

use cash collateral to operate their business. Absent interim relief, the Debtors and their estates

will suffer immediate and irreparable harm in that they will not have the ability to operate their

business. Accordingly, it is appropriate for the Court to approve the Motion on an interim basis.

         29.      During the interim period and pending a Fina Hearing pursuant to Bankruptcy

Rule 4001(b)(2), the use of cash collateral will be governed by the terms of the Interim Order

and the Budget. A proposed final Order will be submitted before the Final Hearing on

substantially similar terms or incorporating such terms as may be agreed upon by the Debtors

and the Prepetition Lender.

         30.      Accordingly, it is appropriate for the Court to hear the Motion on an expedited

basis.

                 V.     REQUEST FOR BANKRUPTCY RULE 6004 WAIVERS

         31.      The Debtors seek a waiver of (i) the notice requirements under Bankruptcy

Rule 6004(a), and (ii) the stay of the order authorizing the use, sale, or lease of property under

Bankruptcy Rule 6004(h), to the extent they are applicable, because the relief requested herein is

necessary to avoid immediate and irreparable harm.




                                                  19
60917/0001-20333066v2
                         VI.     WAIVER OF MEMORANDUM OF LAW

         32.       The Debtors respectfully request that the Court waive the requirement to file a

separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

which the Debtors rely are incorporated herein and the Motion does not raise any novel issues of

law.

                                    VII.   NO PRIOR REQUEST

         33.      No previous motion for the relief sought herein has been made to this or to any

other court.

                                           VIII. NOTICE

         34.      Notice of this Motion has been given to (i) the Office of the United States Trustee

for the District of New Jersey; (ii) the Internal Revenue Service; (iii) the New Jersey Division of

Taxation Compliance and Enforcement - Bankruptcy Unit; (iv) the Office of the Attorney

General of the State of New Jersey, Division of Law; (v) the United States Attorney’s Office for

the District of New Jersey; (vi) counsel for the administrative agent under the Debtors’ pre-

petition revolving credit facility, Wells Fargo Bank, National Association, c/o Otterbourg P.C.

(Attn: Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq.), 230 Park Avenue, New York, NY

10169-0075; (vii) the Debtors’ twenty largest unsecured creditors; and (viii) all parties that have

requested to receive notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

requested herein, the Debtors respectfully submit that no other or further notice is required.




                                                   20
60917/0001-20333066v2
                                    IX.     CONCLUSION

         WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order

following the interim hearing on the Motion and a Final Order following the Final Hearing on

the Motion, and grant such other relief as the Court deems just and appropriate under the

circumstances.


 Dated: July 13, 2020                            Respectfully submitted,

                                                 COLE SCHOTZ P.C.


                                                 By:      /s/ Stuart Komrower
                                                       Michael D. Sirota, Esq.
                                                       Stuart Komrower, Esq.
                                                       Ryan T. Jareck, Esq.
                                                       Matteo W. Percontino, Esq.
                                                       Court Plaza North
                                                       25 Main Street
                                                       Hackensack, NJ 07601
                                                       Telephone: (201) 489-3000
                                                       Facsimile: (201) 489-1536
                                                       Email: msirota@coleschotz.com
                                                               skomrower@coleschotz.com
                                                               rjareck@coleschotz.com
                                                               mpercontino@coleschotz.com




                                               21
60917/0001-20333066v2
